SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 31, 2012 First Connecticut Bancorp, Inc. (Exact name of registrant as specified in its charter) MARYLAND 333-171913 45-1496206 (State or other jurisdiction of (Commission File Number) (I.R.S. employer incorporation or organization) identification number) One Farm Glen Boulevard, Farmington, CT Farmington, Connecticut 06032 (860) 676-4600 (address and telephone number) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 8.01 Other Events SIGNATURES Item 8.01 Other Events. First Connecticut Bancorp, Inc., the parent company for Farmington Bank, indicated that its fourth quarter 2011 results will be significantly impacted by the addition of approximately $3.2 million to its loan loss reserve primarily to reflect deterioration in commercial real estate loans that were originated prior to 2008. Item 9.01 Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Not applicable. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST CONNECTICUT BANCORP, INC. By: /s/ John J. Patrick, Jr. John J. Patrick, Jr. Chairman, President and Chief Executive Officer Date:January 31, 2012
